DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-5, 7-12 and 14-20 are directed to allowance. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given a telephone interview with Joseph Jasper (No. 50, 833) on January 4 and 7, 2021.
Claim 1. (Currently Amended) A satellite system to locate an uplink interference source, the system comprising:
a plurality of co-coloured spot beam antennas to receive uplink signals and with each spot beam having a respective geographic coverage area, the respective coverage areas of the co-coloured spot beam antennas being arranged in a grid of non-overlapping areas in a color re-use pattern;

a processor and memory storing a geolocation module executable by the processor, to, for each of the relative power levels, determine contour lines of geographic location based on that relative power level, wherein each contour line indicates the locations at which respective beams have the same relative power level, and to identify a geographical location of the uplink interference source based on an intersection between two or more of the contour lines,
wherein the relative power level, is expressed as:
𝑔=𝑐 𝐺0/𝐺𝑖
_______
where 𝑔 is the relative power level, 𝐺0 is a receive antenna gain of a spot beam that is used to obtain 𝐺𝑖 is a receive antenna gain of a co-color spot beam that is used to obtain , and 𝑐 is a constant determined from respective transponder path gain differences.
Claim 4. (Currently Amended) The system of claim 1, wherein the digital channelizing processor is to determine one of the relative power levels by multiplying the ratio by a levels 
Claim 8. (Currently Amended) A method to locate an uplink interference source using a high throughput satellite having a plurality of co-colored spot beam antennas to receive uplink signals and with each spot beam having a respective geographic coverage area, the respective coverage areas of the co-colored spot beam antennas being arranged in a grid of non-overlapping areas in a color re-use pattern, the method comprising:
digitally channelizing received signals from each co-coloured spot beam antennas to produce respective digitized spectrum;
detecting an interference carrier in one of the digitized spectrums;
determining relative power levels between the interference carrier in said one of the digitized spectrums and a lower power interference carrier at a same frequency in two or more of the other respective digitized spectrums;
for each of the relative power levels, determining contour lines of geographic location based on that relative power level, wherein each contour line indicates the locations at which respective beams have the same relative power level; and
identifying a geographical location of the uplink interference source based on an intersection between two or more of the contour lines,
wherein the relative power level, is expressed as:
𝑔=𝑐 𝐺0/𝐺𝑖
           _______
where 𝑔 is the relative power level, 𝐺0 is a receive antenna gain of a spot beam that is used to obtain , 𝐺𝑖 is to a receive antenna gain of a co-color spot beam that is used to obtain , and 𝑐 is a constant determined from respective transponder path gain differences.
Claim 11. (Currently Amended) The method of claim 8, wherein determining the relative power levels includes, for a pair of spot beams associated with one of the relative power levels, multiplying the ratio by a predetermined ratio of relative transponder path losses for said pair of spot beams for which said one of the relative power levels 
Claim 15. (Currently Amended) A method to locate an uplink interference source using a high throughput satellite having a plurality of co-colored spot beam antennas to receive uplink signals and with each spot beam having a respective geographic coverage area, the respective coverage areas of the co-colored spot beam antennas being arranged in a grid of non-overlapping areas in a color re-use pattern, the high throughput satellite to receive and digitally channelize signals from each co-colored spot beam antenna to produce respective digitized spectrum, to detect an interference carrier in one of the digitized spectrums, the method comprising:
receiving, from the high throughput satellite at a ground network operations center via a communications link, data regarding power levels of the interference carrier in three or more of the digitized spectrums;
determining, from the data regarding power levels, relative power levels between the interference carrier in said one of the digitized spectrums and a lower power interference carrier at a same frequency in two or more of the other respective digitized 
for each of the relative power levels, determining contour lines of geographic location based on that relative power level, wherein each contour line indicates the locations at which respective beams have the same relative power level, wherein the relative power level is based on (1) a receive antenna gain of a spot beam that is used to obtain said one of the digitized spectrums, (2) a receive antenna gain of a co-color spot beam that is used to obtain one of the other respective digitized spectrums, and (3) a constant determined from respective transponder path differences; and
identifying a geographical location of the uplink interference source based on an intersection between two or more of the contour lines.
Claim 20. (Currently Amended) The method of claim 15, wherein determining the relative power levels includes, for a pair of spot beams associated with one of the relative power levels, multiplying the ratio by a predetermined ratio of relative transponder path losses for said pair of spot beams for which said one of the relative power levels 
Allowable Subject Matter
Claims 1-5, 7-12 and 14-20 are allowed.
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited. The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 1 and 8, Corman (US 2010/0261440 A1) discloses satellite system and method to locate an uplink interference source, the system and method comprising:
a plurality of co-coloured spot beam antennas to receive uplink signals and with
each spot beam having a respective geographic coverage area, the respective coverage areas of the co-coloured spot beam antennas being arranged in a grid of nonoverlapping areas in a color re-use pattern see Fig. 23 and 28 [0164-0166];
a digital channelizing processor to digitally channelize received signals from each
co-coloured spot beam antennas to produce respective digitized spectrum see Fig. 5 and [0164-0166];
Bull (US 2012/0154213 A1) discloses identify an interference carrier in one of
the digitized spectrums and determine relative power levels between the interference carrier see Fig.6, 9B and 10 [0015-0019, 0102].
Either singularly or in combination, fail to anticipate or render the limitation "determine contour lines of geographic location based on that relative power level, wherein each contour line indicates the locations at which respective beams have the same relative power level, and to identify a geographical location of the uplink interference source based on an intersection between two or more of the contour lines, the relative power level, is expressed as:
𝑔=𝑐 𝐺0/𝐺𝑖
where 𝑔 is the relative power level, 𝐺0 is a receive antenna gain of a spot beam that is used to obtain said one of the digitized spectrums, 𝐺𝑖 is a receive antenna gain of a co-color spot beam that is used to obtain one of the other respective digitized 𝑐 is a constant determined from respective transponder path gain differences".
As to claim 15, Bull discloses a method to locate an uplink interference source using a high throughput satellite having a plurality of co-colored spot beam antennas to receive uplink signals and with each spot beam having a respective geographic coverage area, the respective coverage areas of the co-colored spot beam antennas being arranged in a grid of non-overlapping areas in a color re-use pattern, the high throughput satellite to receive and digitally channelize signals from each co-colored spot beam antenna to produce respective digitized spectrum, to detect an interference carrier in one of the digitized spectrums, the method comprising:
receiving, from the high throughput satellite at a ground network operations center via a communications link, data regarding power levels of the interference carrier in three or more of the digitized spectrums see Fig. 2 and 10 [0024]; 
determining, from the data regarding power levels, relative power levels between the interference carrier in said one of the digitized spectrums and a lower power interference carrier at a same frequency in two or more of the other respective digitized spectrums, wherein the relative power level is a ratio of a power level of the interference carrier in said one of the digitized spectrums to a power level of the lower power interference carrier in one of the other respective digitized spectrums see [0027]. 
Either singularly or in combination, fail to anticipate or render the limitation " wherein each contour line indicates the locations at which respective beams have the same relative power level, wherein the relative power level is based on (1) a receive antenna gain of a spot beam that is used to obtain said one of the digitized spectrums, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "comments on Statement of Reasons for allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/L.T.W./Examiner, Art Unit 2415          

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415